OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


             OFFICIAL BUSINESS                 K-*fH«wjS                   ^
             STATE OF TEXAS             §| H^^JL
             PENALTY FOR - go ^ B = ^ — ~
 2/25/2015 PRIVATE USE h j| ^^^ CQA^M-MoM^
 BROWN, HIRAM                  Xxl Ct. ft& 1«$&&&-** MAILED FR0M z»FPDct567^4
 On this day, the Appellant's Pro Se petition for discretionary review has been
 refused.
                                                                          Abel Acosta, Clerk

                             HIRAM BROWN




                         •    EET01NIX) SENDER


N3B 7"                                                                      'Illl"''